Exhibit 10.2

 

AMCON DISTRIBUTING COMPANY

2018 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Date of Grant:

[_______], 20[__]

Number of Restricted Stock Units Granted:

[___]

 

This Restricted Stock Unit Agreement dated [_______], 20[__] (this "Agreement"),
is made by and between AMCON Distributing Company, a Delaware corporation (the
"Company"), and [_______] ("Participant").

RECITALS:

A.        Effective December 21,  2018, the Company's stockholders approved the
AMCON Distributing Company 2018 Omnibus Incentive Plan (the "Plan") pursuant to
which the Company may, from time to time, grant Restricted Stock Units to
eligible Service Providers of the Company.

B.         Participant is a Service Provider of the Company or one of its
Affiliates and the Company desires to encourage Service Provider to own an
equity interest in the Company and to have an added incentive to advance the
interests of the Company, and desires to grant Participant Restricted Stock
Units under the terms and conditions established by the Committee.

AGREEMENT:

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

1.         Incorporation of Plan.  All provisions of this Agreement and the
rights of Participant hereunder are subject in all respects to the provisions of
the Plan and the powers of the Committee therein provided.  Capitalized terms
used in this Agreement but not defined shall have the meaning set forth in the
Plan.

2.         Grant of Restricted Stock Units.  Subject to the conditions and
restrictions set forth in this Award and in the Plan, the Company hereby grants
to Participant and credits to a separate account maintained on the books of the
Company ("Account") that number of Restricted Stock Units identified above
opposite the heading "Number of Restricted Stock Units Granted" (the
"RSUs").  On any date, the value of each RSU shall equal the Fair Market Value
of a Share.  All amounts credited to Participant's Account under this Agreement
shall continue for all purposes to be a part of the general assets of the
Company.  Participant's interest in the Account shall make him or her only a
general, unsecured creditor of the Company.  The RSUs may not be sold,
transferred, gifted, bequeathed, pledged, assigned, or otherwise alienated or
hypothecated, voluntarily or involuntarily.  The rights of Participant with
respect to the RSUs shall remain forfeitable at all times prior to the
Settlement Date (as defined below) on which such rights are settled.



1

--------------------------------------------------------------------------------

 



3.         Settlement of RSUs.  The RSUs may be settled by delivering to
Participant or his or her beneficiary, as applicable, either, as elected by the
Participant, (i) an amount of cash equal to the Fair Market Value of a Share as
of the Settlement Date multiplied by the number of Shares underlying the RSUs
held by Participant (or a specified portion in the event of any partial
settlement), or (ii) a number of Shares equal to the whole number of Shares
underlying the RSUs then held by Participant (or a specified portion in the
event of any partial settlement).  To the extent a Participant elects settlement
in shares, any fractional Shares underlying RSUs remaining on the Settlement
Date will be distributed in cash in an amount equal to the Fair Market Value of
a Share as of the Settlement Date multiplied by the remaining fractional RSUs.

Except as specifically provided elsewhere under the Plan, the restrictions on
RSUs subject to this Agreement will lapse and be settled on the date (the
"Settlement Date") set forth below, but only if Participant is, and at all times
from the Date of Grant, has been a Service Provider to the Company, or one of
its Affiliates, and the RSUs have not otherwise been cancelled:

 

 

 

 

Settlement Date of RSUs

 

Number of RSUs on which Restrictions Lapse

 

 

 

[_______], 20[__]

 

[___] RSUs (approximately [___]%)

 

 

 

[_______], 20[__]

 

[___] RSUs (approximately [___]%)

 

 

 

[_______], 20[__]

 

[___] RSUs (approximately [___]%)

 

Notwithstanding the foregoing, (i) the Committee may, in its sole discretion,
accelerate the Settlement Date for any or all of the RSUs, if in its judgment
the performance of Participant has warranted such acceleration and/or such
acceleration is in the best interests of the Company, and (ii) if Participant's
position as a Service Provider with the Company or any of its Affiliates is
terminated prior to the Settlement Date by the Company without Cause, or due to
Participant's death or Disability, or there is a Change of Control, all
unsettled RSUs shall be settled effective as of the date of the such event.  For
purposes of this Agreement, "Cause" means any act or failure to act by
Participant that constitutes willful misconduct or gross negligence.

Payment of the cash and/or Shares following the Settlement Date shall be made by
the Company to the Participant no later than the earlier of the end of the
calendar year in which the Settlement Date occurs or the 30th day after the
Settlement Date.

4.         Cancellation of RSUs.  Unless otherwise provided in this Section 4 or
in the Plan, if, prior to the final Settlement Date, Participant's position as a
Service Provider to the Company or any of its Affiliates is terminated by the
Company for Cause, or if Participant voluntarily terminates his position as a
Service Provider with the Company, Participant shall thereupon immediately
forfeit any and all unsettled RSUs, all such unsettled RSUs shall be cancelled
and Participant shall have no further rights under this Agreement.  For purposes
of this Agreement, the transfer of employment between the Company and any of its
Affiliates (or between Affiliates) shall not constitute a termination of
Participant's position as a Service Provider.



2

--------------------------------------------------------------------------------

 



5.         Dividends and Voting.  Prior to the Settlement Date for any RSUs,
Participant shall be entitled to receive dividend equivalent payments for any
dividends paid by the Company on Shares, whether payable in stock, in cash or in
kind, or other distributions, declared as of a record date that occurs on or
after the Date of Grant hereunder and prior to any cancellation of such
RSUs,  provided that any such dividend equivalent payments shall be held in
escrow by the Company and, be subject to the same rights, restrictions on
transfer and conditions applicable to the underlying RSUs.  In the event of
cancellation of any or all of the RSUs, Participant will forfeit all dividend
equivalent payments held in escrow and relating to the underlying cancelled
RSUs.  Participant will have no voting rights with respect to any of the RSUs.

6.         Beneficiary Designation. The Participant shall have the right to
designate, on a beneficiary designation form satisfactory to the Committee which
shall be filed with the Company, a beneficiary or beneficiaries to receive any
unsettled RSUs and/or Dividend Equivalent Payments under this Agreement in the
event of the Participant's death or Disability. In the event that the
Participant shall not file a beneficiary designation form with the Company or if
none of the designated beneficiaries survive the Participant, then any unsettled
RSUs and/or Dividend Equivalent Payments under this Agreement shall be paid to
the estate of the Participant.

7.         Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

8.         Amendment.  This Agreement may be amended only by a writing executed
by the parties hereto which specifically states that it is amending this
Agreement; provided, however, the Company may unilaterally amend this Agreement
if it determines that a ministerial amendment is necessary which does not
adversely affect the rights of Participant or the potential economic benefit
intended to be conveyed hereunder.

9.         Taxes.   Participant understands and agrees that, at the time any tax
withholding obligation arises in connection with the settlement of any of the
RSUs, the Company may withhold, in Shares if a valid election applies under this
Section 9 or in cash from payroll or other amounts the Company owes or will owe
Participant, any applicable withholding, payroll and other required tax amounts
due upon such RSU settlement.  Such tax withholding may be made by any means
permitted under the Plan, as approved by the Committee, and as permitted under
the law.  In the absence of the satisfaction of tax obligations, Company may
refuse to issue the Shares.  Unless otherwise determined by the Committee or its
delegate in their sole discretion and unless otherwise prohibited by law,
Participant (or his or her guardian, legal representative or successor) may, in
the manner determined by the Committee or its delegate, irrevocably elect in
writing on a Company designated form to satisfy any income tax withholding
obligation in connection with the RSUs by requesting Company to retain whole
Shares which would otherwise have been issued, which Shares shall not belong to
Participant upon such retention.  If withholding is not effected by the Company
for any reason at the time of the taxation event, then Participant agrees to pay
Company any withholding amounts due within the deadline imposed by the
Company.  If, within the deadline imposed by Company, Participant has not paid
any withholding amounts due or has not elected, if allowed by the Committee or
its delegate in their sole discretion, whether to have Shares retained for taxes
or to pay cash for the tax withholding, then the Company may, at its sole
discretion (a) retain whole Shares which would otherwise have been issued
(including without limitation withdrawal of Shares that had previously been
placed into Participant's book entry account), (b) deduct such amounts in cash
from

3

--------------------------------------------------------------------------------

 



payroll or other amounts the Company owes or will owe Participant, or (c) effect
some combination of Share retention and cash deduction.

10.       Governing Law.  The laws of the State of Delaware will govern the
interpretation, validity and performance of this Agreement regardless of the law
that might be applied under principles of conflicts of laws.

11.       Section 409A Compliance.  It is the intent of the Company that all
payments made under this Agreement will be exempt from Section 409A of the Code
and the Treasury regulations and guidance issued thereunder ("Section 409A")
pursuant to the "short-term deferral" exemption.  Notwithstanding any provision
of the Plan or this Agreement to the contrary, (i) this Agreement shall not be
amended in any manner that would cause any amounts payable hereunder that are
not subject to Section 409A to become subject thereto (unless they also are in
compliance therewith), and the provisions of any purported amendment that may
reasonably be expected to result in such non-compliance shall be of no force or
effect with respect to this Agreement and (ii) the Company, to the extent it
deems necessary or advisable in its sole discretion, reserves the right, but
shall not be required, to unilaterally amend or modify this Agreement to reflect
the intention that the Plan qualifies for exemption from or complies with
Section 409A in a manner that as closely as practicable achieves the original
intent of this Agreement and with the least reduction, if any, in overall
benefit to a Participant to comply with Section 409A on a timely basis, which
may be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A.  Neither the Company nor the Board makes any
representation that this Agreement shall be exempt from or comply with Section
409A and makes no undertaking to preclude Section 409A from applying to this
Agreement.

 

12.       Binding Effect.  A signature of a party to this Agreement sent by
facsimile or other electronic transmission shall be deemed to constitute an
original and fully effective signature of such party.  Except as expressly
stated herein to the contrary, this Agreement will be binding upon and inure to
the benefit of the respective heirs, legal representatives, successors and
assigns of the parties hereto.

This Agreement has been executed and delivered by the parties hereto.

 

 

 

 

 

The Company:

    

Participant:

 

 

 

AMCON DISTRIBUTING COMPANY

 

 

 

 

 

By:

__________________________

 

_____________________________

 

Name:

 

[_______]

 

Title:

 

 

 

 

 

4

--------------------------------------------------------------------------------